MEMORANDUM OF DECISION.
Defendant James K. Hutchinson was convicted in the Superior Court (Penobscot County), of the offense of operating a motor vehicle while under the influence (29 M.R.S.A. § 1312-B (Supp.1985)). Before his case was transferred for trial, defendant moved in the District Court (Bangor) to suppress evidence obtained as a result of a police stop of his vehicle. The District Court denied his suppression motion and defendant now appeals from that ruling. We will reverse findings of the District Court only if such findings are clearly erroneous. State v. Thurlow, 485 A.2d 960, 963 (Me.1984). The record in this case adequately supports the findings of the presiding judge.
The remaining issue raised on appeal is totally lacking in merit and requires no discussion.
The entry is:
Judgment affirmed.
All concurring.